DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
A-A in Fig. 5
B-B in Fig. 6
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A” has been used to designate both one half of cross-section A-A and “abutment surface”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 31, 34, and 35 objected to because of the following informalities:  
Claims 34 and 35 should depend on claim 33, not 32.  
Claim 31 the last line “welding or soldering to said integral component” should read something similar to “welding or soldering to form said integral component”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially radially” in claim 17 is a relative term which renders the claim indefinite. The term “substantially radially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this office action, claim 17 will be interpreted to require the pot base portion to extend radially away from the shaft.
The term “substantially identical wall thickness” in claim 17 is a relative term which renders the claim indefinite. The term “substantially identical wall thickness” is not defined by the claim. Although this term is discussed from the bottom of page 3 to the top of page 4 in the specification, this discussion still defines the limitation in relative terms such as “substantially planar”, “substantially uniform”, and “approximately identical”. Therefore, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of 
Claims 18-36 are rejected because of their dependence on claim 17. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 26, 27, 29, 30, and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 20160025095 A1, hereinafter “Hattori”) in view of Popov et al. (US 20160365768 A1, hereinafter “Popov”).
Regarding claim 17, Hattori teaches an electric drive motor (“With regards to a motor drive method, the electric pump P is not limited to a brushless motor that generates alternating magnetic fields; alternatively, a brushed motor may be used as the electric pump P” [0050]), comprising: a permanent magnet (Fig. 1, 54) rotor (Fig. 1, 5) having a motor shaft (Fig. 1, 3) rotatably mounted by a bearing (Fig. 1, 4), and a permanent magnet carrier (circled region of Fig. 1) of said permanent magnet rotor (Fig. 1, 5) fastened on said motor shaft (Fig. 1, 3);

    PNG
    media_image1.png
    480
    667
    media_image1.png
    Greyscale

said motor shaft (Fig. 1, 3) having a first axial end portion (right side of Fig. 1) with a seat (Fig. 1, 51) (“When the bush 4 and the rotor 5 rotate integrally, the impeller 6 fixed to the end 51 of the rotor 5 rotates as well”, [0025]) for an impeller (Fig. 1, 6) and a second axial end portion (Fig. 1, left side of figure) opposite said first axial end portion;
	said permanent magnet carrier (Fig. 1, circled area) carrying at least one permanent magnet (Fig. 1, 54) and being fastened to said second axial end portion of said motor shaft (circled region fastened to left end of shaft in white rectangular region where 52a points);
	said permanent magnet carrier being pot-shaped (circled region has a base on left side and cylindrical sides above and below said base) with a pot base portion (Fig. 2, left edge where 5 and 52a point) fastened to said second axial end portion and extending at least substantially radially from said motor shaft (Fig. 2, left edge of circled region extends radially away from shaft 3), and with a circular cylinder wall portion (Fig. 2, region where 54 attaches to the sides of circled region) directly adjoining an outer periphery of said pot base portion and coaxially surrounding said motor shaft, 
	
    PNG
    media_image2.png
    508
    542
    media_image2.png
    Greyscale

	
Hattori does not teach wherein said pot base portion and said circular cylinder wall portion have a substantially identical or exactly identical wall thickness. 
	Popov teaches a pot shaped sheet metal body (“In an embodiment of the present invention, the pot-shaped sheet metal body”, [0019]) (Fig. 2, 22), where the pot base portion (Fig. 2, 32) and circular cylindrical wall portion (Fig. 2, d) have the same thickness. 

    PNG
    media_image3.png
    456
    581
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pot shaped magnet carrier of Hattori to have the base and wall thicknesses be the same as taught by Popov. 
	This would allow the pot to be easily manufactured as one integral unit (“The integral sheet metal body is configured to form a sheet metal shell sliding bearing shell of a sliding bearing to radially mount the wet motor rotor”, [0007]) which would decrease the chance of leakage when used in a wet motor rotor. 
Regarding claim 26, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori further teaches wherein said circular cylinder wall portion of said permanent magnet carrier has an inner casing wall (Fig. 2, see interior wall of circled portion) which coaxially surrounds said motor shaft (Fig. 1, 3) and defines a hollow space between said permanent magnet carrier and said motor shaft and wherein said bearing has a bearing bush (Fig. 1, 4) extending into said hollow space.
Regarding claim 27, Hattori in view of Popov teaches the electric drive motor according to claim 26. Hattori further teaches wherein said pot base portion (Fig. 2, side wall where 5 and 52a point) of said permanent magnet carrier (Fig. 2, circled region) has an inner base wall (Fig. 2, right side of white rectangle where 52a points) which forms an axial bearing surface which directly abuts against an end wall of said bearing bush of said bearing for axially supporting said motor shaft (Fig. 2, left end of bush 4 can be seen to extend into white rectangle that is part of pot base portion with the result that the white rectangular portion of the pot base portion mechanically supports the bushing).
Regarding claim 29, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori further teaches wherein an inner base wall of said pot base portion is formed with at least one radially extending channel (action arrow at top left of Fig. 2), and said pot base portion has a hub (white rectangle where 52a points on left side of Fig. 2) in which said motor shaft (Fig. 2, 3) is received, and at least one groove (Fig. 2, 42 see Fig. 6, concave portion 42 for close up of groove geometry) is formed on a hub inner wall of said hub (Fig. 2, 42 is on inner section of white rectangle), said groove being fluidically connected to said at least one channel to form a liquid overflow channel, such that a liquid may overflow between the one axial side of said permanent magnet carrier and the other axial side of said permanent magnet carrier (see action arrows on top half as fluid moves from left end of white rectangular section to the right side of it).

    PNG
    media_image4.png
    447
    498
    media_image4.png
    Greyscale

Regarding claim 30, Hattori in view of Popov teaches the electric drive motor according to claim 17.
Hattori does not teach wherein said pot base portion of said permanent magnet carrier is produced together with the circular cylinder wall portion of said permanent magnet carrier as an integral component by a process selected from the group consisting of machining, sintering, casting, deep-drawing, and deep-pressing.
Popov further teaches wherein said pot base portion of said permanent magnet carrier is produced together with the circular cylinder wall portion of said permanent magnet carrier as an integral component by deep-drawing (“The electrical motor vehicle coolant pump as recited in claim 8, wherein the integral sheet metal body is deep-drawn”, claim 15). 

	This would allow the pot to be easily manufactured as one integral unit (“The integral sheet metal body is configured to form a sheet metal shell sliding bearing shell of a sliding bearing to radially mount the wet motor rotor”, [0007]) which would decrease the chance of leakage when used in a wet motor rotor. 
Regarding claim 32, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori further teaches further comprising an impeller mounted to said seat formed on said first axial end portion of said motor shaft (Fig. 1, impeller 6 is mounted on right end of shaft 3).
Regarding claim 33, Hattori in view of Popov teaches an electric drive motor according to claim 17. Hattori further teaches a wet-rotor pump (Fig. 1, P), comprising: a pump chamber wall (Fig. 1, 1) defining a wet chamber (Fig. 2, 52) of the wet-rotor pump; and an impeller (Fig. 2, 63 are the impeller blades) rotatably mounted in said wet chamber (see action arrows going around blades 63) and supported on, and driven by, the motor shaft (Fig. 2, 3) of said electric drive motor.
Regarding claim 34, Hattori in view of Popov teaches the wet-rotor pump according to claim 32. Hattori further teaches wherein said pump chamber wall is pot-shaped (Fig. 1, 1, the base at far most left side of figure and walls where 1 points define a pot shape) and has a pump chamber wall pot base (left most side of Fig. 1) formed with abutment surface (circled area of modified Fig. 1 that follows this paragraph) that faces a front face of said second axial end portion of said motor shaft (left side of motor shaft) and which is configured for supporting said motor shaft in a direction opposing an axial bearing direction of said bearing (structure in circled region supports shaft on left axial which is opposite the right axial end of shaft 43 where the bearings are secured to the shaft).


    PNG
    media_image5.png
    455
    653
    media_image5.png
    Greyscale

Regarding claim 35, Hattori in view of Popov discloses all the structure for a household appliance, comprising a wet-rotor pump according to claim 32 with an electric drive motor.
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov and Fiat et al. (US 20170122323 A1, hereinafter “Fiat”). 
Regarding claim 18, Hattori in view of Popov teaches the electric drive motor according to claim 17.
Hattori in view of Popov does not teach wherein at least said circular cylinder wall portion of said permanent magnet carrier, or an entire said permanent magnet carrier including said pot base portion and said circular cylinder wall portion, is formed of ferromagnetic material.
	Fiat teaches a pump magnet carrier (Fig. 3, 44) made entirely of ferromagnetic material “At least a portion of the wheel 41, and in particular the rings 44 and 46, is/are preferably made of a magnetic material such as a ferromagnetic stainless steel”, [104]. 

	This would have the benefit of increasing the drive power of the pump by allowing the magnet carrier to also be driven by the stator coils (“At least a portion of the bladed wheel, in particular a peripheral structure or portion connecting together the tips of the blades, specifically a peripheral structure of substantially annular shape, may be made out of a magnetic material, in particular out of (ferro)magnetic stainless steel (martensitic or ferritic steel, in particular), in order to facilitate driving the wheel by means of a magnetic field produced by the field winding”, [0044] (i.e. the wheel 44 is driven by windings of stators because it is made of a magnetic material). 
	Regarding claim 19, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori in view of Popov does not teach wherein said circular cylinder wall portion of said permanent magnet carrier, or said pot base portion of said permanent magnet carrier, or an entire said permanent magnet carrier including said pot base portion and said circular cylinder wall portion, is produced from at least one material selected from the group consisting of a stainless steel, a soft magnetic composite material, a sintered magnetic material, and a soft magnetic plastic compound.
	Fiat teaches a pump magnet carrier (Fig. 3, 44) made of stainless steel “At least a portion of the wheel 41, and in particular the rings 44 and 46, is/are preferably made of a magnetic material such as a ferromagnetic stainless steel”, [104]. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric pump of Hattori in view of Popov so that the magnet carrier was made of ferromagnetic stainless steel as taught by Fiat. 
	This would have the benefit of allowing the magnet carrier to also be magnetizes which would increase the drive power of the pump by allowing the magnet carrier to also be driven by the stator coils 
Regarding claim 20, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori in view of Popov does not teach wherein said circular cylinder wall portion of said permanent magnet carrier, or said pot base portion of said permanent magnet carrier, or an entire said permanent magnet carrier including said pot base portion and said circular cylinder wall portion, is produced from magnetic stainless steel.
Fiat teaches a pump magnet carrier (Fig. 3, 44) made of ferromagnetic stainless steel “At least a portion of the wheel 41, and in particular the rings 44 and 46, is/are preferably made of a magnetic material such as a ferromagnetic stainless steel”, [104]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric pump of Hattori in view of Popov so that the magnet carrier was made of ferromagnetic stainless steel as taught by Fiat. 
This would have the benefit of increasing the drive power of the pump by allowing the magnet carrier to also be driven by the stator coils (“At least a portion of the bladed wheel, in particular a peripheral structure or portion connecting together the tips of the blades, specifically a peripheral structure of substantially annular shape, may be made out of a magnetic material, in particular out of (ferro)magnetic stainless steel (martensitic or ferritic steel, in particular), in order to facilitate driving the wheel by means of a magnetic field produced by the field winding”, [0044] (i.e. the wheel 44 is driven by windings of stators because it is made of a magnetic material).
Claim 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov and Shafer et al. (US 20170191481 A1, hereinafter “Shafer”). 
Regarding claim 21, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori further teaches wherein the at least one permanent magnet (Fig. 1, 54) is fastened to an outer peripheral casing wall (outer ends of top and bottom sections of circled region) of said circular cylinder wall portion of said permanent magnet carrier (Fig. 2, circled region). 
	Hattori in view of Popov does not teach where the magnet is attached by an adhesively bonded connection.
	Shafer teaches connecting annular magnets (Fig. 18, 1540) to a support structure (Fig. 18, 1530) by using an adhesive (“The method of connection for the outer magnet segments 1540 may be via adhesive (preferred), mechanical fasteners or other suitable means of connection, [0083]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov so that the magnets were attached to the cylinder wall portion using an adhesive as taught by Shafer. 
	Hattori attaches the magnets using an inserting molding method ([0037]). Using an adhesive in place of insert molding as a method of attaching the magnets would be an obvious substitution of one known method for another with predictable results (see MPEP §2141(III)). 

    PNG
    media_image6.png
    366
    587
    media_image6.png
    Greyscale

	Regarding claim 22, Hattori in view of Popov teaches the electric drive motor according to claim 21. Hattori further teaches single permanent magnet distributed over a periphery and fastened to said outer peripheral casing wall (Fig. 1, 54). 
Hattori in view of Popov does not teach wherein said at least one permanent magnet is one of a plurality of individual permanent magnets and where the magnets are attached using an adhesively bonded connection.
	Shafer teaches an electric pump with a plurality of individual magnets (Fig. 18, 1540) and where the magnets are connected using an adhesive (“The method of connection for the outer magnet segments 1540 may be via adhesive (preferred), mechanical fasteners or other suitable means of connection, [0083]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric pump of Hattori in view of Popov by substituting the 
	Hattori attaches the magnets using an inserting molding method ([0037]). Using an adhesive in place of insert molding as a method of attaching the magnets would be an obvious substitution of one known method for another with predictable results (see MPEP §2141(III)).
	Using a plurality of magnets would lead to greater design flexibility because the magnetic field orientation can be manipulated by the relationship of the segments to each other (“The outer magnet segments 1540 are magnetically radially charged and are positioned with alternating polarity, so as to create a magnetic field directed radially inward”, [0083]). 
	Regarding claim 23, Hattori in view of Popov and Shafer teaches the electric drive motor according to claim 22. Hattori does not teach wherein said individual permanent magnets are circular arc-shaped permanent magnets.
	Shafer further teaches wherein said individual permanent magnets are circular arc-shaped permanent magnets.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric pump of Hattori in view of Popov and Shafer so that the magnets were circular arc shaped magnets (Fig. 18, 1540). 
	This would allow the magnets to be split into multiple segments while still being able to fit around a shaft such that they are well positioned to be driven by an outer stator. 
	Regarding claim 24, Hattori in view of Popov and Shafer teaches the electric drive motor according to claim 21. Hattori further discloses wherein said permanent magnet rotor has a single annular permanent magnet which comprises a plurality of magnetic pole pairs (“As illustrated in FIG. 8, the magnet 54 is configured as a multipolar magnet (6-pole magnet)”, [0037]) and which is fastened to 
	Hattori does not teach where the magnet is attached by an adhesively bonded connection.
	Shafer teaches connecting annular magnets (Fig. 18, 1540) to a support structure (Fig. 18, 1530) by using an adhesive (“The method of connection for the outer magnet segments 1540 may be via adhesive (preferred), mechanical fasteners or other suitable means of connection, [0083]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov so that the magnets were attached to the cylinder wall portion using an adhesive. 
	Hattori attaches the magnets using an inserting molding method ([0037]). Using an adhesive in place of insert molding as a method of attaching the magnets would be an obvious substitution of one known method for another with predictable results (see MPEP §2141(III)). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov, Shafer, and Rink (US 20170045089 A1). 
Regarding claim 25, Hattori in view of Popov and Shafer teaches the electric drive motor according to claim 21 wherein said at least one permanent magnet is fastened to said outer peripheral casing wall of said circular cylinder wall portion of said permanent magnet carrier by the adhesively bonded connection.  
Hattori in view of Popov and Shafer does not teach where the adhesively bonded connection comprises a magnetically conductive adhesive.
Rink teaches an adhesively bonded connection that comprises a magnetically conductive adhesive (“The first carrier ring is preferably mounted by means of a magnetically conductive adhesive on the first bearing ring”, [0017]). 

This would allow a smooth magnetic connection between the magnets and carrier so that the carrier could also be driven by the stator. (“At least a portion of the bladed wheel, in particular a peripheral structure or portion connecting together the tips of the blades, specifically a peripheral structure of substantially annular shape, may be made out of a magnetic material, in particular out of (ferro)magnetic stainless steel (martensitic or ferritic steel, in particular), in order to facilitate driving the wheel by means of a magnetic field produced by the field winding”, [0044] (i.e. the wheel 44 is driven by windings of stators because it is made of a magnetic material).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov and Parson et al. (US 20160341203 A1, hereinafter “Parsons”). 
Regarding claim 28, Hattori in view of Popov teaches the electric drive motor according to claim 17.
Hattori in view of Popov does not teach wherein said pot base portion of said permanent magnet carrier is connected to said motor shaft by way of a press-fit connecting seat or a welded connection.
	Parsons teaches a motor shaft (Fig. 3, 26a) connected to a magnet carrier (Fig. 3, 26b) through press fitting (“The output member 26 includes an output shaft 26a and a driver 26b fixedly connected to the output shaft 26a e.g. by press-fit, or by any other suitable method”, [0033]). 

    PNG
    media_image7.png
    521
    507
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov so that the shaft was attached to the magnet carrier base portion through press fitting as taught by Parsons. 
	This is obvious as press fitting is a known technique, as seen in Parsons, and is being applied in the same field of electric motors for a water pump (Parsons, [0009]) with the predictable result of securing the shaft to the magnet support (see MPEP §2141(III)).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov, Masera et al. (US 20210135519 A1, hereinafter “Masera”), and Bernreuther et al. (US 20130266462 A1, hereinafter “Bernreuther”). 
Regarding claim 31, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori in view of Popov does not teach wherein said pot base portion of said permanent magnet carrier is produced together with the circular cylinder wall portion of said permanent magnet carrier as an integral component, by said circular cylinder wall portion being formed from a tubular portion of a first semi-finished product and said pot base portion being formed from a stamped circular disk of a substantially plate-shaped semi-finished product, and said tubular portion being connected to said circular disk by welding or soldering to said integral component. 
Masera teaches a method for producing a pot shaped rotor component (“The internal rotor includes a pot-shaped receiving sleeve”, [abstract]) (Fig. 3, 7) wherein the cylindrical wall portion is formed from a tubular portion (see Fig. 1 for tubular shape) of a semi-finished product and the pot base portion (Fig. 3, 11) is formed from a plate-shaped semi-finished product and said tubular portion being connected to said circular disk by welding or soldering to said integral component (“Advantageously, the cover is provided for the fluid-tight closure of an armature receiving space which is arranged in the rotor receiving sleeve. The cover is preferably securely welded to the rotor receiving sleeve by means of an ultrasonic welding method. In the context of the invention, it is also conceivable for the cover with the rotor receiving member to be fitted by a rotational friction welding method or a laser welding method”, [0029]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov by connecting the pot base portion to the circular cylindrical wall portion through welding as taught by Masera. 

Masera does not teach where the pot base portion is formed from a stamping process.
	Bernreuther teaches producing plated components for an electric motor using a stamping process (“The shorter claw poles can be manufactured by conventional and economically very favorable methods, namely by stamping out of a sheet-metal plate and by the distortion of the sheet-metal plate”, [0006]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov and Masera by producing the pot base portion using a stamping method as taught by Bernreuther. 
	This is obvious as producing parts through stamping is a known method, as seen in Bernreuther, and is being applied in the same field of electric motors with the predictable result of producing a plate shaped part (see MPEP §2141(III)). Additionally, stamping is an economically favorable way of producing such parts (Bernreuther, [0006]). 
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov and Lee (US 20190309754 A1). 
Regarding claim 36, Hattori in view of Popov and Lee teaches the household appliance according to claim 35.
Hattori in view of Popov does not teach the household appliance being a dishwasher, a washing machine, a dryer, or an extractor hood.
Lee teaches a wet-rotor pump (Fig. 2, 70) with an electric drive motor (Fig. 2, 60 and 70) to be used in a washing machine (“The water pump according to the embodiments of the present invention is used in a drainage tank of a washing machine”, [0123]). 

This would have the advantage of incorporating the device into a practical product which would make the device more commercially viable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834